IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-85,356-01



                     EX PARTE STEVEN WAYNE ISBEL, Applicant



              ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1322305-A IN THE 184 th DISTRICT COURT
                           FROM HARRIS COUNTY



        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of fraudulent

possession of identifying information and sentenced to forty years’ imprisonment. The Fourteenth

Court of Appeals affirmed the conviction. Isbel v. State, No. 14-13-00450-CR (Tex. App.—Houston

[14th Dist.] May 15, 2014) (not designated for publication).

        On August 24, 2016, we dismissed this application for non-compliance with TEX . R. APP .

P. 73.1. We now withdraw that disposition on our own motion and deny relief based upon our own
                                           2

independent review of the habeas record.



Filed: April 26, 2017

Do not publish